Citation Nr: 0323698	
Decision Date: 09/12/03    Archive Date: 09/23/03	

DOCKET NO.  00-19 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating in excess of 10 
percent for left varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1958 
to July 1960.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
Regional Office (RO) which denied the veteran an increased 
rating for left varicocele. 


FINDING OF FACT

The service-connected left varicocele is currently manifested 
by complaints of discomfort with activity and clinical 
findings of loss of sensitivity and reduced testicle size; 
without findings of persistent edema incompletely relieved by 
elevation.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
10 percent for left varicocele have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.1, 4.2 4.7, 4.20 and Part 4 Diagnostic Code 7120 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide the VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a); 38 C.F.R. § 3.102, 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant, and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA provide the veteran and his 
representative copies of the appealed rating decision noted 
above, a June 2002 statement of the case, as well as 
supplemental statements of the case, dated in August 2001, 
December 2002, and April 2003.  These documents collectively 
provide a notice of the law and governing regulations, the 
evidence needed to support the claim, and the reasons for the 
determination made regarding the veteran's claim.  Further, 
by way of letters from the RO dated in March 2001, and 
February 2003, the veteran was informed of the provisions of 
the VCAA, the evidence needed to substantiate his claim, and 
of the evidence the VA would attempt to obtain, as well as 
evidence and information required from him.  The record 
discloses that the VA has met its duty to assist the veteran 
also in obtaining evidence necessary to substantiate his 
claim.  Most notably, copies of the veteran's service medical 
records, VA outpatient treatment records and private medical 
records, and reports of comprehensive VA examinations 
provided to him since service have been obtained and 
associated with his claims file.  There is no identified 
evidence that has not been accounted for, and the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances, VA has 
satisfied both its duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

Service medical records show that when examined in July 1958 
for induction into service, the veteran was noted on clinical 
evaluation of the genitourinary system to have a 
moderate-sized left varicocele.  Medical history obtained 
contemporaneous with this examination included the veteran's 
report of related surgery in March 1956.  The veteran's 
examiner noted in an elaboration, that since this operation, 
the veteran "has small recurrence-mild."  He further 
indicated that this disorder was ND (nondisabling).  The 
veteran's subsequent chronological service medical records 
show that he presented to a service department treatment 
facility in April 1960 with complaints that his left 
varicocele had gotten progressively larger since his service 
entrance and was manifested by intermittent symptoms of 
discomfort to include an aching sensation.  Following a 
physical examination, mildly symptomatic left varicocele was 
the diagnostic impression.  When seen on follow-up evaluation 
in June 1960, his examiner noted that the veteran had a large 
varicocele on the left and should undergo surgical repair due 
to its size and related complaints of discomfort.  On his 
service separation examination in June 1960 a large left 
varicocele was diagnosed on clinical evaluation of the 
vascular system.  

On his initial VA examination in September 1972, the veteran 
complained of continuing soreness and swelling of the left 
scrotum since 1959, especially on walking.  Physical 
examination of the genitourinary system noted a tender 
moderate left varicocele.  Symptomatic left varicocele was 
diagnosed.  

Service connection for a left varicocele was granted by a 
Board decision in September 1974, on the basis that this 
disorder was aggravated by the veteran's active peacetime 
service.  An October 1974 RO rating decision effectuated this 
grant and rated this disorder as 10 percent disabling under 
Diagnostic Code 7599-7120 of VA's Schedule for Rating 
Disabilities (Rating Schedule).  

When examined by VA in January 1999 for hemorrhoids, it was 
noted on physical examination of the genitalia that the 
veteran had an enlarged scrotal sac and a palpable soft 
tissue mass in the left testicle.  The left testicle, when 
compared to the right appeared smaller, and not well 
delineated.  Large left varicocele with intratesticular 
extension was the pertinent diagnosis rendered.  

On examination by VA in April 2000 in connection with his 
current claim, the veteran's examiner stated that the veteran 
was noted to have a left varicocele prior to his military 
service for which he had underwent surgical therapy.  A 
moderate left varicocele was noted on physical examination.  
There was no thrombosis, induration, nor tenderness.  Both of 
the testes were descended, with the right measuring 4 by 3 by 
2 centimeters and the left measuring 3 by 2 by 2 centimeters.  
The examiner could not palpate a hernia.  Congenital left 
varicocele status post surgical therapy prior to military 
service was the diagnostic impression.  

VA outpatient treatment records compiled between April and 
December 2000 include a report of a September 2000 primary 
care assessment of the veteran's health, which noted, with 
respect to the veteran's genitourinary system, that the 
veteran has continued left groin pain as a result of a left 
varicocele. 

The veteran presented to a VA general surgery clinic in 
January 2001 for complaints related to a left inguinal hernia 
and a 1-year history of left groin pain.  It was noted that 
the veteran was originally referred to urology from the 
medical clinic for evaluation of a left scrotal mass.  It was 
further noted that he was seen by urology at that time, and 
worked up, and found to have a very large varicocele and a 
small hydrocele and testicular atrophy on the left side by 
ultrasound.  It was also observed that a left inguinal hernia 
was also noted.  It was observed that the urology clinic was 
planning to ligate the varicocele and possibly remove the 
veteran's left testicle.  It was also noted he had been 
referred to the surgery clinic for evaluation of his hernia 
and for possible combined procedure.  On physical examination 
of the inguinal region a small defect on the left side, which 
was not tender, was noted.  The examiner indicated that it 
was not certain whether there was a hernia present based on 
physical examination.  It was also noted that the left 
scrotum revealed an atrophic testis and large varicocele.  
The examiners were unable to appreciate a hydrocele on 
examination.  

The veteran was seen for medical preoperative evaluation in 
February 2001 prior to a planned left inguinal hernia repair, 
as well as repair of a large varicocele and small hydrocele 
on the left side.  On a review of systems the veteran stated 
that he has had problems with the varicocele since beginning 
in service, but presented for a workup, as he had a 1-year 
history of left groin pain, worse with strenuous activity.  
It was noted that he was initially seen by urology for workup 
of a left scrotal mass and that they had found a very large 
rectocele and small hydrocele and testicular atrophy on the 
left side.  They also noted a left inguinal hernia and had 
referred him to general surgery.  The veteran's examiners 
noted that he had an excellent functional status, and that he 
stated that he walks 30 to 45 minutes three times a day, and 
is limited by his symptoms of claudication in the lower 
extremities bilaterally. 

A VA surgical report shows that on February 20, 2001, the 
veteran underwent a left inguinal herniorrhaphy, and a left 
varicocelectomy.  

On a follow-up evaluation in March 2001, the veteran reported 
that his scrotum pain was gone but that he continued to have 
feelings of an enlarged scrotum.  Physical examination of the 
scrotum revealed mildly enlarged nontender testicles within 
normal limits and a well-healed wound.  

On a VA ultrasound of the scrotum in June 2001, it was noted 
that the veteran had a very large varicocele on the left side 
that appeared to extend into the testicular parenchyma.  It 
was noted that this had not changed in appearance since a 
comparison ultrasound of February 1999.  It was also noted 
that within the left testicle there were two hypoechoic 
lesions, an 11- by 8-millimeter lesion seen within the left 
lower pole and a 10- by 12-millimeter lesion seen within the 
left upper pole.  It was also noted that these are hypoechoic 
to normal testicular parenchyma.  A few sonolucencies were 
seen within each, although no flow was detected within either 
at color Doppler.  Two nonspecific hypoechoic lesions within 
the parenchyma of the left testicle was the diagnostic 
impression.  The examiner added that these lesions were most 
likely secondary to thrombosis of intratesticular varices.  
He also noted that stability argues against a diagnosis of 
testicular neoplasm. 

The veteran was awarded a temporary total disability rating 
(100 percent) for convalescence as a result of his left 
varicocelectomy from February 20, 2001, to April 21, 2001, by 
an RO rating decision dated in May 2001.  

On his most recent VA examination in October 2002, the 
veteran was noted to have ultrasounds done in February 1999, 
in 2001, and most recently in August 2002.  It was noted that 
the veteran brought copies of these reports with him.  The 
examiner noted that the veteran's right testicle, measured on 
ultrasound as 4.9 centimeter in length, and the left testicle 
is measured as 2.6 centimeters in length.  He also observed 
that the left testicle has a large varicocele around it, and 
that his can be seen and differentiated from the testicle far 
better with ultrasound than by gross palpation through the 
skin of the scrotum.  The examiner concluded that the veteran 
is thought to have a large varicocele with extension of the 
veins into the testicle on the left side.  He also noted that 
the veteran reported that his testicle on the left side is 
less sensitive to compression than on the right side.  The 
examiner noted that the left testicle was soft and that the 
cross-sectional diameter is proportionately smaller on the 
left side, than on the right side.  

Received in March 2003 were copies of letters dated from 
September 1994 to June 2001 from the veteran's private 
urologist, Jay A. Lutins, M.D.  In a September 1994 letter to 
the veteran's primary care physician, Dr. Lutins noted that 
the veteran's chief complaint is that of an average urinary 
stream, hesitantancy and taking extended length of time to 
empty the bladder.  He noted that the veteran also 
experiences post void dribbling.  It was noted that 
cystoscopy showed that the veteran had a moderately 
trabeculated bladder with a small diverticulum coming off the 
posterior wall behind the left ureteral orifice.  The 
veteran's prostate was noted to be minimally obstructing, and 
the veteran was noted to have a tight bladder neck region.  
In a letter dated in May 2001, it was noted by Dr. Lutins 
that the veteran returned to see him with a long history of 
BPH symptoms and had recently underwent a left inguinal 
herniorrhaphy and also an apparent varicocelectomy.  He noted 
that on physical examination a large left scrotal varicocele 
was appreciated, that the left inguinal incision was well 
healed and nontender, and lastly, that the veteran's prostate 
was enlarged and benign to palpation.  In his most recent 
letter dated in June 2001, Dr. Lukins reported on evaluation 
of the veteran that month for his significant obstructive 
voiding pattern.  He stated that cystoscopy had demonstrated 
a tight bladder neck region and otherwise normal anatomy.  He 
further stated that the uroflow parameters were also 
consistent with significant outlet obstruction due to 
prostatic enlargement.  He added that he had informed the 
veteran that he was excellent candidate for transurethral 
incision of the prostate, and that this procedure would 
significantly improve his voiding pattern.  

Analysis

In its review of the record, the Board notes that the RO has 
evaluated the veteran's left testicle varicocele under 
38 C.F.R. Part 4, Diagnostic Code 7599-7120, as this code is 
most analogous to the veteran's disability.  The Board 
agrees.  The varicocele is a varicose condition of the veins 
of the pampiniform plexus, forming a swelling that appears 
bluish through the skin of the scrotum and which may be 
accompanied by a constant pulling, dragging, or dull pain in 
the scrotum.  Dorland's Illustrated Medical Dictionary, 143 
(26th edition, 1985).  

38 C.F.R. § 4.20 provides that when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical location and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical or laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  

The Board notes that the veteran's service-connected left 
testicle disorder has been diagnostically shown by ultrasound 
to involve nonspecific lesions within the left lower and left 
upper pole, which were assessed as most likely secondary to 
thrombosis of intratesticular varices.  The clinical record 
shows that this disorder also results in a loss of 
sensitivity of the left testicle to compression and 
discomfort, which tends to limit the veteran's physical 
activities.

Under Diagnostic Code 7120, as revised effective January 12, 
1999 (See 62 Fed. Reg. 65207-65224) (December 1997)) a 
0 percent evaluation is warranted for asymptomatic, palpable 
or visible varicose veins.  A 10 percent evaluation requires 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 
20 percent evaluation requires persistent edema, incompletely 
relieved by elevation of extremity with or without beginning 
status pigmentation or eczema.  Furthermore, the evaluations 
provided for under the revised diagnostic criteria are for 
involvement of a single extremity.  In cases where more than 
one extremity is involved, each extremity is evaluated 
separately and combined using the bilateral factor, if 
applicable under 38 C.F.R. § 4.26.  38 C.F.R. Part 4, Code 
7120 and Note, on or after January 12, 1998.

After review of the evidence, the Board finds that an 
evaluation in excess of 10 percent for the veteran's left 
varicocele is not warranted.  As noted above, the veteran's 
varicocele is manifested by complaints of functionally 
limiting discomfort during physical activity and clinical 
findings of loss of sensitivity in the left testicle.  While 
the veteran has also been shown to have a left testicle 
smaller than on the right, the evidence before the Board does 
not clearly indicate that this is attributable to the 
service-connected disorder.  However, in Mittleider v. West 
11 Vet. App. 181, 182 (1998) (per curium), the United States 
Court of Appeals for Veterans Claims (Court) stated that 
"when it is not possible to separate the effects of the 
[service-connected condition, and the nonservice-connected 
condition] VA regulations at 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributable to the service-connected condition."  
Nevertheless, even conceding that the left testicle size is a 
manifestation of the service-connected disability, there is 
no indication that the veteran's service-connected left 
varicocele is manifested by symptoms of persistent edema 
incompletely relieved by elevation.  Accordingly, a rating in 
excess of the currently assigned 10 percent is not warranted. 

The Board acknowledges the veteran's statement received in 
January 2003 requesting that Diagnostic Code 7512 for chronic 
cystitis be considered in the evaluation of his 
service-connected disability.  The Board observes that this 
Diagnostic Code requires that cystitis be rated as voiding 
dysfunction.  While the Board notes, as indicated by 
Dr. Lutins, that the veteran experiences problems in voiding, 
the preponderance of the evidence shows that the veteran's 
voiding complaints (i.e. hesitantancy and post void 
dribbling) are related to nonservice-connected disability and 
not to his service-connected left varicocele.  As such, the 
veteran's voiding problems cannot be considered in analyzing 
the current severity of the veteran's service-connected left 
varicocele.  

In sum, the Board finds that the veteran's service-connected 
left varicocele is appropriately rated under Diagnostic 
Code 7120, and warrants no more than a 10 percent disability 
rating currently assigned.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant it's application.  


ORDER

Entitlement to an increased disability rating in excess of 10 
percent for left varicocele is denied.  



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

